Citation Nr: 0617065	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-16 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for an 
acquired psychiatric disorder, to include schizophrenia or 
major depression with psychosis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia or major 
depression with psychosis

3.  Entitlement to service connection for a renal disorde.  

4.  Entitlement to service connection for anemia.

5.  Entitlement to service connection for chronic fatigue 
syndrome (CFS) as an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1988 to 
July 1991. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.   

The Board notes that the RO characterized the claims of 
entitlement to service connection for anemia and renal 
disease here appealed as requests to reopen those claims.  
Originally, both claims were submitted by the veteran in 
February 1998 based on his contentions that the disorders 
were due to undiagnosed illness contracted during Persian 
Gulf War service.  The RO adjudicated the renal disorder 
claim on a direct basis in December 1999 and the veteran did 
not submit a notice of disagreement specifically with that 
adjudication within a year of notice of the determination.  
The RO's action amounted to piecemeal adjudication, since the 
primary basis of the veteran's claim was undiagnosed illness 
due to Persian Gulf War service, and the RO did not afford a 
Gulf War claim development letter until September 2002, and 
did not adjudicate the claim as undiagnosed illness until 
February 2003.  Hence, the Board considers the entire claims 
for service connection for anemia and for renal disease to be 
before the Board as initial claims on appeal.  This also 
avoids piecemeal adjudication of the claims with common 
parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  

Received in May 2006, were additional VA medical records 
submitted on the veteran's behalf.  The veteran's 
representative has requested that the Board grant their 
motion to waive consideration of these records by the RO.  
The Board agrees to this request, and will not refer these 
records to the RO for their review.

The issues of entitlement to service connection for an 
acquired psychiatric disorder and for CFS are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was denied by an unappealed October 1997 rating action.  This 
is the last final denial of this claim on any basis.

2.  The evidence received since October 1997 regarding 
service connection for an acquired psychiatric disorder is 
new and so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran has been diagnosed over the past several 
years with interrelated renal conditions, inclusive of 
bilateral hydronephrosis, hydroureteronephrosis, ureteral 
hydrocele, urolithiasis, and urethritis cystica.  These 
conditions did not develop in service and are not otherwise 
causally related to service.  They are not undiagnosed 
conditions.  

4.  Anemia was not present in service, is not an undiagnosed 
illness, and is not causally related to the veteran's 
service-connected diarrhea.  


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the 
previously denied claim seeking service connection for an 
acquired psychiatric disorder, to include schizophrenia or 
major depression with psychosis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

2.  Anemia was not incurred or aggravated by military 
service, is not a qualifying chronic disability; and is not 
proximately due to or the result of a service-connected 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103A, 5107  
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310, 3.326 (2005).

3.  A renal disorder due to undiagnosed illness was not 
incurred in active military duty, and this disorder, whether 
or not due to undiagnosed illness, was not incurred in or 
aggravated by active service; calculi of the kidney or 
bladder may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317, 3.326 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's claim for service connection for an acquired 
psychiatric disorder is hereby reopened, and hence no 
additional notice is required in furtherance of reopening 
that claim.  

By a VCAA letter in September 2003 the veteran was informed 
of the notice and duty to assist provisions of the VCAA, and 
was informed of the information and evidence necessary to 
substantiate his claims here adjudicated on the merits.  By 
the VCAA letter he was informed of what evidence and 
information he was expected to provide in furtherance of his 
claims, and the assistance VA would provide in obtaining 
evidence.  38 C.F.R. §§ 3.156, 3.303 (2005).  Also by the 
VCAA letter, the veteran was effectively told that it was 
ultimately his responsibility to see that pertinent evidence 
is obtained, and was requested to submit all pertinent 
evidence in his possession.  

While it is true that the VCAA letter did not adequately 
address the claim for service connection for renal disorder 
based on undiagnosed illness, the veteran was afforded a 
separate Gulf War claim development letter in September 2002, 
which informed of the evidentiary bases for undiagnosed 
illness claims and the information and evidence required to 
support the claim, as well as the assistance to be provided 
in furtherance of such a claim.  Further, undiagnosed illness 
is not reasonably supportable as a basis of claim for a renal 
disorder in this case, since medical diagnoses are well 
established in the record, and there exists no reasonable 
possibility that further evidence will cause there to be no 
diagnosis for the veteran's claimed renal disorder.  

The RO made appropriate attempts to obtain service medical 
records from all indicated sources, including the National 
Personnel Records Center (NPRC) and the veteran's Reserves 
unit commander, but only limited service medical records were 
found.  There is no indication that further efforts will 
succeed in producing additional records.  It is also highly 
doubtful that additional service medical records, even if 
obtained, would further the veteran's claims.  The veteran 
has conceded, including by a March 2002 submission, and post-
service medical records also indicate, that his claimed 
disorders did not have their onset until after his separation 
from service.  Hence, they would not be reflected in any 
service medical records.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
VCAA notice was provided after the appealed February 2003 
rating action.  However, the Board finds that the September 
2003 VCAA letter adequately addressed the claim for service 
connection for a renal disorder, and the veteran was thereby 
provided the necessary notice and assistance required, as 
discussed above, since he was given ample notice and 
opportunity to remedy deficiencies in all the appealed 
claims, and all implicated bases of claims, following which 
the veteran was afforded de novo review of the appealed 
claims either by rating action or by supplemental statement 
of the case.  The Court has recently held, in that regard, 
that an error is not prejudicial when the error did not 
affect "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

Law and Regulations - General

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (2005).

Certain diseases, such calculi of the kidneys or bladder, may 
be subject to service connection based on presumed incurrence 
in service if manifested to a compensable degree within one 
year subsequent to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Factual Background and Analysis

The Board notes that the service medical records obtained are 
incomplete.  
Where service medical records are lost or presumed destroyed, 
the Board's obligation to explain its findings and to 
consider the benefit of the doubt rule is heightened.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board has 
accordingly duly considered the benefit of doubt rule in a 
heightened manner in this case, and in fact awards service 
connection for anemia on that basis.  

The veteran made statements in support of his claims in this 
case, including to the effect that his claimed conditions, 
though having onset post service, were causally related to 
his Gulf War service, including his exposure to nerve toxins 
or other toxic chemicals.  The veteran in March 2002 also 
submitted medical literature generally addressing possible 
effects of certain toxins.  However, lay persons are not 
competent to offer medical opinions; where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Hence, the veteran's own statements 
cannot serve to answer medical questions involving medical 
causation or diagnosis as pertaining to his case.  The 
submitted medical literature does not specifically address 
the veteran's case, and hence also cannot serve as medical 
evidence supporting his claims, to include medical evidence 
of a causal link between service and any in-service exposure 
and subsequent medical conditions.  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  

The Board also notes the veteran's minimal possible exposure 
to gasses directed by air currents or wind from nerve agent 
explosion during the Persian Gulf War, as acknowledged by the 
Pentagon in a July 1997 notice letter regarding the possible 
exposure of the veteran's unit, while at a particular 
location, to nerve agents released into the air from an 
explosion.  

Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for an Acquired 
Psychiatric Disorder

When a claim is disallowed by final rating action or by the 
Board of Veterans' Appeals, it may not thereafter be reopened 
and allowed, and no claim based upon the same factual basis 
shall be considered. 38 U.S.C.A. §§ 7104(b), 7105 (West 
2002).  However, when a claimant requests that a claim be 
reopened after a final decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1105 (2005).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Under the regulations in effect 
at the time the veteran filed his claim to reopen, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence previously 
of record, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It applies to the veteran's claims to reopen which 
were received after that date.

Current case law provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, an August 1994 RO rating action was the last 
prior final decision denying service connection for an 
acquired psychiatric disorder.  The veteran did not timely 
submit a response to that decision in disagreement with the 
denial of service connection.  See 38 C.F.R. § 20.302 (2005) 
(claimant must file notice of disagreement within one year of 
issuance of decision).  At the time of that decision, the 
medical record contained diagnoses of major depression with 
psychotic features and of schizophrenia.  The claims folder 
did not contain any service medical records.  In December 
2003, some service medical records were recovered and 
associated with the claims folder.  The addition of service 
medical records are relevant to any adjudication for service 
connection.  Additional mental disorder treatment records 
have also been added to the claims folder.  The Board finds 
that the additional submitted evidence is new and so 
significant that it must be considered together with all the 
evidence of record to fairly adjudicate the claim on the 
merits.  Hence, the claim is reopened.  38 C.F.R. § 3.156.  

Service Connection for Anemia

The veteran has been treated for anemia on multiple occasions 
since initial findings, diagnosis and treatment of the 
disorder in the late 1990's.  This included treatment in 
December 1998 with two units transfused for severe anemia.  
However, an upper endoscopy and colonoscopy in that month 
revealed no source of gastric bleed.  Subsequent evaluations 
and treatments found no cause of the anemia.  In June 2001, 
chronic microcytic anemia was diagnosed at a private 
facility.  In May 2002, following laboratory studies, the 
veteran was found to be anemic, thought to be the probable 
result of iron deficiency.  He responded well to iron 
supplement therapy.  The veteran was examined by VA in 
January 2003, March 2004, and August 2005. Serum studies on 
each occasion included a normal CBC panel.  The examiners 
were unable to attribute anemia to service, an undiagnosed 
illness or a service-connected disability.  

The veteran maintains that the anemia is somehow related to 
service, or a service connected disorder.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant 
is competent to provide evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Anemia is not an undiagnosed illness for purposes of 
38 C.F.R. § 3.317.  It was not present in service, and has 
not been causally or etiologically related to a service 
connected disability by any medical examiner.  Anemia was 
first demonstrated many years after separation from service, 
and, despite laboratory testing, has not been diagnosed since 
2003.  In applying the regulations to the facts as they 
stand, there is no basis for an award of service connection 
for anemia.

Service Connection for Renal Disorder Including as Gulf War 
Undiagnosed Illness

The veteran has alleged that he served in Western Asia during 
the Persian Gulf War, and claims entitlement to service 
connection for a renal disorder as an undiagnosed illness 
resulting from his Gulf War service.  

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446. That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War. In establishing the presumption period, the 
Secretary was to review any credible scientific or medical 
evidence, the historical treatment afforded other diseases 
for which service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 
3.317, which defines qualifying Gulf War service, establishes 
the presumption period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid. In the original version of 38 
C.F.R. § 3.317, the presumption period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  The Persian Gulf War began on August 2, 
1990.  38 U.S.C.A. § 101 (33) (West 2002).  In April 1997, VA 
published an interim rule, which extended the presumption 
period to December 31, 2001. This extension of the 
presumptive period was adopted as a final rule in March 1998, 
and, in October 1998, Public Law No. 105-277, §1602(a)(1), 
added 38 U.S.C.A. § 1118, which codified the presumption of 
service connection for manifestations of undiagnosed illness.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. 
App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 
304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability. See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification." 38 C.F.R. 3.317(a)(2); Neumann. Thus, although 
medical evidence of signs or symptoms is clearly not required 
to grant a claim, the regulation does require that there be 
some objective, independently verifiable evidence of the 
symptoms. Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War. 38 C.F.R. § 3.317. 

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted. See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994) (specifically addressing claims 
based on ionizing radiation exposure).

The veteran's service in Southwest Asia in the Persian Gulf 
War is supported by his Service Form DD214 and is not in 
dispute.  Additionally, a renal disorder is well established 
by post-service records.  

However, the veteran's renal disorder has been diagnosed by 
several VA and private physicians, upon treatment and upon VA 
examinations in December 1998, June 2002, and March 2004, as 
interrelated conditions, depending on the status of the 
disorder at the time, inclusive of bilateral hydronephrosis, 
hydroureteronephrosis, ureteral hydrocele, urolithiasis, 
urethritis cystica, and renal calculi.  Thus, ample diagnoses 
are presented for specific medical conditions.  There is thus 
no undiagnosed renal disorder presented in this case, and the 
preponderance of the evidence is against the claim based on 
undiagnosed illness.  38 C.F.R. §  3.317.  

By his own admission, by a claim form submitted in March 
2002, the veteran's renal disorder began in May 1997, with 
treatment first obtained in that month.  Service, VA, and 
private medical records within the claims folder show no 
findings, diagnosis, or treatment for renal disorders prior 
to 1997.  Hence, a renal disorder is not shown to have 
developed in service or within the first post-service year, 
so as to support the claim on a direct basis, or a first-
year-post-service presumptive basis for renal calculi.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  No medical evidence is 
otherwise presented to support a causal link between service 
and a renal disorder. Accordingly, the preponderance of the 
evidence is against the claim for service connection for a 
renal disorder on a direct basis, a first-year-post-service 
presumptive basis, or based on Gulf War undiagnosed illness.  
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia or major 
depression with psychosis, is reopened. 

Service connection for a renal disorder is denied.

Service connection for anemia is denied. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In the decision rendered above, new and material evidence was 
submitted to reopen the claim for service connection for an 
acquired psychiatric disorder.  Inasmuch as the RO denied the 
claim on the basis that no new and material evidence had been 
submitted, they are now provided the opportunity to review 
this claim on the merits.

Regarding the issue of service connection for CFS, although 
the veteran has been examined by VA for this disability, none 
of the examiners have addressed the possibility that this 
could be a chronic qualifying disability, pursuant to 
38 C.F.R. § 3.317.  Further assessment is needed.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for CFS since 2000.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
examination by a physician familiar with 
CFS to determine whether the veteran has 
CFS, and to render an opinion as to 
etiology.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.   Based on a review of the 
claims folder and examination of the 
veteran, the examiner is requested to 
render an opinion as to whether the 
veteran has CFS, and if so, is it at 
least as likely as not (50 percent chance 
or greater) that the CFS is a result of 
service in Southwest Asia during the 
Persian Gulf War.  Adequate reasons and 
bases are to be provided for any opinion 
rendered.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


